In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00096-CV

MARIE GRAVES, Appellant                   §   On Appeal from the 431st District
                                              Court

V.                                        §   of Denton County (20-3562-462)

                                          §   November 4, 2021

DJO, LLC, Appellee                        §   Opinion by Justice Birdwell

                         JUDGMENT ON REHEARING

      After considering Appellee DJO, LLC’s motion for rehearing, we deny the

motion. We deny Appellee’s motion for en banc reconsideration as moot. However,

we withdraw our September 30, 2021 opinion and judgment and substitute the

following.

      Having considered the record on appeal, this court holds that there was error in

the trial court’s order denying Appellant Marie Graves’s special appearance. We

therefore vacate the trial court’s order denying the special appearance, and we dismiss

the cause for want of jurisdiction.
      It is further ordered that Appellee shall pay all of the costs of this cause, for

which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Wade Birdwell
                                         Justice Wade Birdwell